Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2005                                                                                       Clifford W. Taylor,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
  128263(56) (60)                                                                                      Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  HERALD COMPANY, INC., d/b/a                                                                          Robert P. Young, Jr.
  BOOTH NEWSPAPERS, INC. and                                                                           Stephen J. Markman,
                                                                                                                          Justices
  d/b/a ANN ARBOR NEWS,

             Plaintiff-Appellant, 

                                                           SC   128263      

  v                                                        CoA 254712       

                                                           Washtenaw CC 04-0000117-CZ                            

  EASTERN MICHIGAN UNIVERSITY 

  BOARD OF REGENTS, 

             Defendant-Appellee.
  ________________________________
                 On order of the Chief Justice, the motions by the Regents of the University
  of Michigan and others and by the Michigan Municipal League Legal Defense Fund for
  leave to file briefs amicus curiae in this case are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2005                    _________________________________________
                                                                               Clerk